UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7595



MELVIN LEE JONES,

                                              Plaintiff - Appellant,

          versus


J. MINTON, Correctional Officer,

                                              Defendant - Appellee,
          and


S. K. YOUNG; CORRECTIONAL OFFICER RICH,

                                                           Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-01-70830-2)


Submitted:   December 11, 2003          Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Lee Jones, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Christopher Garrett Hill, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Melvin Lee Jones appeals the district court’s judgment entered

in favor of the defendants after a jury trial. We have reviewed the

record and find no reversible error.   We find the district court

did not discard or ignore the prior order denying summary judgment.

We further find the court did not abuse its discretion denying the

motion for appointment of counsel. Accordingly, we affirm the

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2